                                         Case 3:12-cr-00678-MMC Document 441 Filed 05/11/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 12-cr-00678-MMC-2
                                                       Plaintiff,                       ORDER DENYING DEFENDANT'S
                                  8
                                                                                        MOTION FOR MODIFICATION OF
                                                 v.                                     IMPOSED TERM OF IMPRISONMENT;
                                  9
                                                                                        EXTENDING DATE TO SELF-
                                  10     DEREK F.C. ELLIOTT,                            SURRENDER
                                                       Defendant.                       Re: Dkt. No. 440
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Derek F. C. Elliott's ("Elliott") Motion, filed May 8,

                                  14   2020, "for Modification of Imposed Term of Imprisonment," by which motion Elliott

                                  15   requests he be allowed to serve the entirety of his prison term in home confinement, in

                                  16   light of the current COVID-19 pandemic. Having read and considered the motion, the

                                  17   Court rules as follows.

                                  18          Elliott brings his motion under 18 U.S.C. § 3582(c)(1)(A)(i), commonly referred to

                                  19   as a motion for compassionate release. As Elliott acknowledges, however, he is at

                                  20   present not in the custody of the Bureau of Prisons ("BOP") or, for that matter, in any

                                  21   custodial facility, and, consequently, there is no prison from which to release him.

                                  22   Moreover, even if he were at present in the custody of the BOP, he has failed to show

                                  23   that, based on his age or any medical condition, he falls within the group of individuals

                                  24   who have been identified by the Centers for Disease Control as being at a "high-risk for

                                  25   severe illness from COVID-19," see www.cdc.gov/coronavirus/2019-ncov/need-extra-

                                  26   precautions/people-at-higher-risk.html, nor has he otherwise set forth any "extraordinary

                                  27   and compelling reasons" to warrant a reduction of his sentence. See 18 U.S.C.

                                  28   § 3582(c)(1)(A)(i).
                                         Case 3:12-cr-00678-MMC Document 441 Filed 05/11/20 Page 2 of 2




                                  1           Accordingly, the motion is hereby DENIED.

                                  2           Nevertheless, given the reason for the relief sought, the Court finds it appropriate

                                  3    to extend, and hereby EXTENDS, from May 19, 2020, to October 19, 2020, the date by

                                  4    which Elliott is to self-surrender to the designated BOP facility.

                                  5           IT IS SO ORDERED.

                                  6

                                  7    Dated: May 11, 2020
                                                                                                MAXINE M. CHESNEY
                                  8                                                             United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
